Case 2:17-cr-00427-JFW Document 47 Filed 09/24/20 Page 1 of 2 Page ID #:219



     1
 2                                                                  U.S. DISTRICT COURT
                                                                            ~~
 3                                                                 SEP l~j~
 4
 5                                                            BY

 6
 7
 s                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11               STATES OF AMERICA,                 Case No.: ~ A ~~ ~R ~ya~ -SAO- ~
12                               Plaintiff,          ORDER OF DETENTION AFTER
                                                     HEARING
13                     vs.                          [Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
                                                      § 3143(a)J
14
         Ar~~,or~ lnlie~zorek
15                               Defendant.
16
17           The defendant having been arrested in this District pursuant to a warrant issued
18       the United States District Court for the   C. D. CQ~.
19       r alleged violations) ofthe terms and conditions of his/her [probation][supervised
20       .ease]; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22       iminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24          ~ The defendant has not met his/her burden of establishing by clear and
25          convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26          3142(b)or (c). This finding is based on orQoiho svbs~cr,c~. o~us~,
27
28
Case 2:17-cr-00427-JFW Document 47 Filed 09/24/20 Page 2 of 2 Page ID #:220



     1
     2
     3        and/or
  4 3.        ~ The defendant has not met his/her burden of establishing by clear and
  5 '         convincing evidence that he/she is not likely to pose a danger to the safety of any
 6 ~         other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
  7 1        finding is based on Sv1~~~Qrc,e a~~tiC crir-.►~r,o~ h~s~-o
                                                                              r..~
 8 i
 9
 10
 11
 12
13           IT THEREFORE IS ORDERED that the defendant be detained pending further
14       ;vocation proceedings.
15                                              i
16       ATED:      `1Ia`~1 ~O
                                             KAREN E. SCOTT
17                                           UNITED STATES MAGISTRATE JUDGE
18
                                                    ~
19
20
21
22
23
24
25
26
27
28

                                            Page 2 of 2
                                              ~~
